Citation Nr: 1747263	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  15-20 823	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for migraines, claimed as a result of exposure to ionizing radiation.

2.  Entitlement to service connection for skin cancer, claimed as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1956 to January 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Louisville, Kentucky. 

In September 2017, the Veteran filed a Motion to Advance on the Docket due to severe financial hardship.  This motion is granted, and the appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. § 20.900 (c) (2017).

The record before the Board consists of electronic records within the Veterans Benefits Management System.


REMAND

The Veteran claims his skin cancer and headaches are due to his exposure to ionizing radiation while working in close proximity to radar-controlled weapons systems on fighter jets while in service.  Unfortunately, it appears the Veteran's service treatment records (STRs) and Official Military Personnel File (OMPF) were destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  However, the Veteran's separation documentation indicates he served in the Air Force as a member of the 48th Fighter Interceptor Squadron.  Under these circumstances, the Board has determined that the Veteran's accounts of his in-service duties are credible.

The Board notes that the development provisions of 38 C.F.R. § 3.311 apply to radiogenic diseases, and that skin cancer is considered a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2)(vii) (2017).  Development under 38 C.F.R. §  3.311 is also applicable to diseases for which the claimant has cited or submitted competent scientific or medical evidence indicating the claimed condition can be induced by exposure to ionizing radiation.  38 C.F.R. § 3.311(b)(4) (2017).  In this case, the Veteran has indicated he self-treats his migraine headaches, but has been told by a doctor that his exposure to radiation could be their cause.  Under these circumstances, and having resolved reasonable doubt in favor of the Veteran, the Board finds that the provisions of 38 C.F.R. § 3.311 are applicable to both of the Veteran's claims, and thus, that further development to comply with the provisions of that section is in order. 

In particular, the above-noted regulation indicates the RO should initiate development to obtain all relevant records concerning the Veteran's exposure to radiation.  Thereafter, this regulation indicates that all "such records will be forwarded to the Undersecretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies."  Subsequently, the regulation directs that a referral should be made to the Undersecretary for Benefits (USB), who may request an advisory medical opinion from the Undersecretary of Health.  See 38 C.F.R. § 3.311(c) (2017).  This development has not been accomplished in this case.  Rather, the Board notes the RO merely obtained a letter from the Air Force Medical Support Agency which provided general radiation dosing information for members of the Air Force who were exposed, but did not provide any opinion or estimate regarding the Veteran in particular.  

Given the highly specialized nature of ionizing radiation cases, the Board finds the above-noted development is necessary prior to final adjudication of this matter.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to specifically include any additional Air Force records that may further document the Veteran's exposure to ionizing radiation, as well as any ongoing treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, forward all pertinent records, including the Veteran's statements regarding his in-service duties, to the USH, in order to obtain a dose estimate in accordance with 38 C.F.R. § 3.311.

3.  The claim should then be referred to the USB for review as required under 38 C.F.R. § 3.311.  The USB should expressly consider whether referral of this case to the USH for a medical advisory opinion is warranted, given the highly technical and specialized nature of this matter.  The USB should provide a fully supported decision in accordance with 38 C.F.R. § 3.311 (c).

4.  Undertake any other development determined to be warranted.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



